COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-16-00273-CV


IN RE MACK BENNETT                                                   RELATOR


                                     ------------

                           ORIGINAL PROCEEDING
                       TRIAL COURT NO. 342-268831-13

                                    ------------

                         MEMORANDUM OPINION1
                                    ------------

      We have considered “Relator’s Amended Motion to Dismiss Petition for

Writ of Mandamus as Moot.” It is the court’s opinion that the motion should be

granted; therefore, we dismiss this original proceeding.



                                                    /s/ Bonnie Sudderth
                                                    BONNIE SUDDERTH
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; GABRIEL and SUDDERTH, JJ.

DELIVERED: August 19, 2016


      1
       See Tex. R. App. P. 47.4.